Citation Nr: 9915514
Decision Date: 06/03/99	Archive Date: 08/06/99

DOCKET NO. 93-05 380               DATE JUN 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in East Orange, New Jersey

THE ISSUE

Entitlement to VA outpatient dental treatment.

(The issue of entitlement to service connection for a jaw disorder
is the subject of a separate decision.)

REPRESENTATION

Appellant represented by: New Jersey Department of Military and
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from July 1953 to June
1955.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a November 1991 rating action by the Department of
Veterans Affairs (NA) Medical Center (VAMC) in East Orange, New
Jersey, which denied the veteran's claim for VA outpatient dental
treatment.

This case was previously before the Board, and in January 1995, was
remanded to the RO for further development. The case has since been
returned to the Board and is now ready for appellate review.

FINDING OF FACT

The claim for outpatient dental treatment is implausible.

CONCLUSION OF LAW

The claim for outpatient dental treatment is not well grounded. 38
U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on medical
examination performed for preinduction purposes in March 1953, left
upper tooth number 8 and lower tooth number 14, left and right,
were missing. The veteran's mandibular left second molar (tooth
number 15) was extracted in April 1954. The maxillary right first

- 2 - 

molar (tooth number 6) was apparently extracted during the period
of November 1953 to June 1954, but the procedure itself is not
listed in the service medical records. Dental caries was treated
during service and Class IV malocclusion with no contact on the
right side was noted on the veteran's June 1955 medical examination
for service separation. There are no service medical records
indicating dental trauma.

In August 1955, a claim by the veteran for dental treatment for
malocclusion was denied.

The file shows that after service, the veteran has had extensive
dental care. In October 1991, the veteran submitted an application
for dental benefits. He has submitted private dental records dated
from 1944 to 1998 and these records show that over the years, he
has received ongoing treatment, including tooth extraction for
dental disease. The right mandibular second molar was removed in
July 1958 and the left mandibular third molar in August 1994. His
remaining natural teeth except the sixth mandibular anteriors have
full crown restorations. Missing teeth numbers 3, 30, and 31 are
replaced by fixed prostheses.

At a hearing in July 1992, the veteran testified that he had had
his teeth capped by a private dentist on three occasions and that
this procedure was very expensive.

The veteran was noted on VA examination in September 1993 to have
malocclusion, jaw deformity and temporomandibular joint damage.

Legal Analysis

The threshold question to be answered in the veteran's appeal is
whether he has presented a well-grounded claim. If not, his claim
must fail and there is no further duty to assist him in the
development of his claim and the claim must be denied. 38 U.S.C.A.
5107(a); Woodson v. Brown, 8 Vet. App. 352 (195), aff'd F.3d 1304
(Fed. Cir. 1996).

3 -

The veteran, in essence, contends he should receive VA outpatient
dental treatment as a result of a jaw disorder, which he attributes
to events in service, including trauma resulting from an
extraction. The Board notes that legal authority provides for
various categories of eligibility for such treatment as listed in
38 U.S.C.A. 1712 and 38 C.F.R. 17.161 and no evidence has been
presented to show eligibility under any of the listed categories.
The veteran does not have a service- connected compensable or
noncompensable dental disability or condition. He, thus, is
ineligible for VA dental treatment based on a service-connected
dental condition or disability. Further, it is neither claimed nor
shown that the veteran meets any of the other dental treatment
eligibility criteria set forth in 38 U.S.C.A. 1712 and 38 C.F.R.
17.161. Under these circumstances, his claim for VA outpatient
dental treatment is not well grounded.

As the veteran's claim for VA outpatient treatment for a dental
condition is not well grounded, his claim must be denied.

ORDER 

Entitlement to outpatient treatment for a dental condition is
denied.

William R. Harryman 
Acting Member, Board of Veterans' Appeals

4 -

